Citation Nr: 9935506	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  97-04 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether recoupment of disability compensation to offset 
separation pay of $20,608.13 is proper.

(The issues of entitlement to an increased (compensable) 
evaluation for chondromalacia, left knee, entitlement to an 
increased (compensable) evaluation for chondromalacia, right 
knee, entitlement to service connection for cardiovascular 
disease, claimed as a heart disorder, entitlement to service 
connection for irritable bowel syndrome, to include whether a 
timely substantive appeal has been filed, and entitlement to 
an increased evaluation for peptic ulcer disease with hiatal 
hernia, currently evaluated at 10 percent disabling, to 
include whether a timely substantive appeal has been filed 
will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to January 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which initially granted entitlement to 
service connection for a variety of medical disabilities and 
informed the veteran that his award was subject to recoupment 
in the amount of $20,608.13.  During the development of the 
veteran's initial claim, he moved to Missouri, and 
jurisdiction over all the issues was transferred to the St. 
Louis, Missouri RO, which is the certifying RO.

A hearing was held before a Member of the Board sitting in 
St. Louis, Missouri, in January 1999.  The undersigned Member 
was designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.

Finally, it appears to the Board that the veteran has raised 
a claim that the VA erroneously withheld sums in the amount 
of $1,082 during the recoupment of separation pay.  As the 
issue of the amount withheld (not developed at the RO) is 
separate and distinct from the issue of whether separation 
pay can properly be the subject of recoupment (which is 
before the Board), the issue of the proper amount withheld is 
referred to the RO for appropriate action.  As there has thus 
far been no adjudication of this issue, the Board has no 
jurisdiction of the issue at this time.


FINDINGS OF FACT

1. The veteran was honorably discharged from service and 
received separation payment in the amount of $20,608.13.

2. The RO subsequently awarded service connection for several 
disabilities incurred during service and withheld disability 
payments in order to off-set separation pay.


CONCLUSION OF LAW

The veteran's disability compensation is properly subject to 
recoupment of the separation pay that he received when he was 
discharged from service. 10 U.S.C.A. § 1174 (West 1991 & 
Supp. 1999); 38 U.S.C.A. § 5304 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.700 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of 10 U.S.C.A. § 1174, provide that VA shall 
deduct from disability compensation an amount equal to the 
total amount of separation pay, severance pay and 
readjustment pay received.  An exception does preclude 
recoupment for readjustment pay received because of early 
discharge or release from a period of active duty if the 
disability which is the basis for that disability 
compensation was incurred or aggravated during a later period 
of active duty.  Further, the controlling VA regulation 
provides that a veteran who received separation pay may 
receive disability compensation for disability incurred or 
aggravated by service prior to the date of receipt of 
separation pay subject to recoupment of the total amount 
received as separation pay.  See 38 C.F.R. § 3.700(a)(5)(i) 
(1999).  The exception to recoupment of separation pay occurs 
when the veteran's service-connected disability was incurred 
or aggravated during a subsequent period of service; 
compensation payable for such a disability will not be 
reduced for the purpose of offsetting the separation pay 
based upon a prior period of service.  See 38 C.F.R. 
§ 3.700(a)(5)(ii) (1999).  However, this exception does not 
apply to the veteran.

Historically, the veteran was honorably discharged in January 
1992 and received full separation pay in the amount of 
$20,608.13.  He maintained that he was given the money, then 
told by the Marine Corps Finance Center that it was paid in 
error.  He ultimately resolved the issue with the Marine 
Corps and the case was closed.  In January 1993, he filed 
claims for multiple medical disabilities.  By rating decision 
dated in August 1993, the RO granted several of the veteran's 
claims and assigned a combined rating of 30 percent.  By 
letter dated August 26, 1993, the veteran was notified of the 
award but was informed that it was subject to recoupment of 
the lump-sum readjustment pay and that his $247 per month was 
being applied to the recoupment.  

In a September 1993 notice of disagreement, the veteran 
asserted that he was forced out of the military and 
characterized the amount he received as severance pay (and 
noted that $4,121.63 was withheld for federal taxes).  He 
maintained that he was due the money in order to hold him 
over until he could get a job, and that it was compensation 
for being forced out of the Marine Corps.  He also asserted 
that only a portion of the monthly compensation should be 
garnished, rather than all of it.  Further, he maintained 
that he was not informed that severance pay would be deducted 
from any VA claim.  The veteran alternatively argued that he 
should be granted a waiver of the recoupment on the basis of 
out-of-pocket medical expenses associated with a claimed 
heart condition.

In the November 1993 statement of the case, the RO properly 
characterized the payment as separation pay, and not a lump-
sum readjustment pay (as described in the initial letter) or 
severance pay (as characterized by the veteran).  
Parenthetically, although the veteran frequently 
characterized the payment as "severance pay," the Board 
notes that regulations regarding severance pay recoupment 
apply where the disability or disabilities found to be 
service-connected are the same as those upon which disability 
severance pay is granted.  38 C.F.R. § 3.700(a)(3) (1999).  
In this case, the veteran was not discharged on the basis of 
a medical disability and the characterization of "severance 
pay" is not appropriate.

In a June 1994 personal hearing, the veteran testified that 
he was originally told by the military that he would not be 
receiving any money.  He was ultimately informed that he 
would receive over $20,000 and that it was hard to walk away 
from such a large amount.  He maintained that he was never 
told about other options for medical retirement and felt he 
had no recourse but to accept what was offered.  He related 
that within a year of service he was hospitalized with a 
cardiac disorder and used the money to pay for his medical 
bills.  Similar testimony was offered at a August 1996 RO 
hearing and a January 1999 hearing before the undersigned.

As noted above, the recoupment of the veteran's separation 
pay from his VA disability compensation is prescribed by 
Congress and implemented by VA regulation.  See 10 U.S.C. § 
1174 (West 1991 & Supp. 1999); 38 C.F.R. § 3.700 (1999).  The 
Board is bound not only by the laws prescribed by Congress, 
but also by the precedent opinions of VA's Office of General 
Counsel.  38 U.S.C.A. § 7104(c) (West 1991 & Supp. 1999).  
Specifically, the VA General Counsel has concluded that "VA 
disability compensation should be offset to recoup the amount 
of special separation benefits received by a former member of 
the armed forces."  See O.G.C. Precedent 14-92, 57 Fed. Reg. 
49746 (1992).  Finally, the Board notes that in cases in 
which the law and not the evidence is dispositive, a claim 
for entitlement to VA benefits should be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In this case, the veteran contends, in essence, that 
recoupment of his separation pay was improper, that he should 
be compensated for being kicked out of the Marine Corps, and 
that the amount was miscalculated.  To the extent that the 
veteran challenges the amount that was withheld, the Board 
notes that this is a separate issue not before the Board at 
this time and which has been referred to the RO.  To the 
extent that the veteran disputes the recoupment process 
itself, the Board finds that the law is dispositive in this 
case.  Federal statute and VA regulation, as set forth above, 
provide that recoupment of separation pay is required prior 
to payment of VA compensation benefits.  Inasmuch as the 
Board does not have any discretion in the matter of 
recoupment of the veteran's separation pay, the veteran has 
failed to state a claim upon which relief can be granted, 
and, therefore, his appeal must be denied.  See Sabonis, 6 
Vet. App. at 430.


ORDER

The veteran's VA disability compensation is subject to 
recoupment of the separation pay in the amount of $20,608.13.  
His appeal is denied. 



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeal

 

